836 F.2d 1571
9 Employee Benefits Ca 1567
George G. BLESSITT and Willie Neal, Jr., Plaintiffs-Appellants,v.RETIREMENT PLAN FOR EMPLOYEES OF DIXIE ENGINE CO., et al.,Defendants-Appellees.
No. 86-8123.
United States Court of Appeals,Eleventh Circuit.
Jan. 20, 1988.

James S. Altman, Richard D. Ellenberg, P.C., Atlanta, Ga., for plaintiffs-appellants.
David M. Leonard, Daniel P. Johnson, Harvey R. Spiegel, Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia;  Robert H. Hall, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
(Opinion June 1, 1987, 11th Cir., 1987, 817 F.2d 1528)
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


2
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby VACATED.